

FIRST AMENDMENT TO
EXECUTIVE CHANGE OF CONTROL SEVERANCE AGREEMENT
This First Amendment (this “Amendment”) to the Executive Change of Control
Severance Agreement by and between Civeo Corporation (the “Company”) and Al
Schoening (“Executive”), dated July 13, 2015 (the “Executive Agreement”), is
hereby entered into by the Company and Executive, effective as of July 20, 2020
(the “Amendment Effective Date”). Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Executive Agreement.
WHEREAS, the Company and Executive desire to amend the Executive Agreement on
the terms set forth herein.
NOW, THEREFORE, in consideration of the foregoing, effective as of the Amendment
Effective Date, the Executive Agreement is hereby amended as follows:
1.Section 4(A) is hereby amended and restated in its entirety to read as
follows:
“(A)    Within 15 days of the expiration of the Release Period (as defined in
Section 12), the Company shall pay to Executive in a lump sum, in cash, an
amount equal to 2.0 times the sum of Executive’s (i) Termination Base Salary and
(ii) Target AICP.”
2.Except as expressly amended hereby, the Executive Agreement shall remain in
full force and effect and is specifically ratified and reaffirmed.
3.This Amendment will be governed by and construed in accordance with the laws
of the State of Texas without regard to conflicts of law principles.
4.This Amendment may be executed in any number of counterparts, including by
electronic mail or facsimile, each of which when so executed and delivered shall
be an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a copy hereof containing
multiple signature pages, each signed by one party, but together signed by both
parties hereto.




103985817.2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Executive have executed this Amendment
effective for all purposes as of the Amendment Effective Date.
                            
CIVEO CORPORATION




                            
By:     /s/ Bradley J. Dodson            
                            Name: Bradley J. Dodson
                            Title: President and Chief Executive Officer




                            EXECUTIVE






By:    /s/ Al Schoening            
                            Name: Al Schoening
                            
Signature Page to First Amendment to
Executive Change of Control Severance Agreement